Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 19-20, drawn to a medical device, classified in A61B 2562/0233.
II. Claims 7-11, drawn to a localization system, classified in A61B34/20.
III. Claims 12-13, drawn to methods of localizing a medical device, classified in A61B2034/2046. 
IV. Claims 14-18, drawn to a method of calibrating an optical sensor with a magnetic localization sensor, classified in A61B2560/0238.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I requires a particular medical device such as comprising a magnetic sensor assembly including a magnetic coupler (claims 1-6) and first and second magnetic sensors (claims 19-20) and an optical fiber comprised of a plurality of fiber cores extending along a length of the shaft, wherein one or more of the plurality of optical fiber cores includes an optical sensor located at a location along a length of the optical fiber (claims 19-20) whereas and invention II merely requires a medical device comprising a first localization sensor and an optical sensor which are rigidly affixed within the distal end of the medical device with no requirement that the first localization sensor corresponds to magnetic field sensors or that the optical sensor corresponds to an optical fiber comprised of a plurality of fiber cores.  The subcombination has separate utility such as tracking individual sensor elements without a computer system for transforming shapes from a first reference frame to a second reference frame.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of localizing a medical device and/or calibrating an optical sensor can be practiced by a materially different apparatus and the apparatus can be used to practice another materially different process. For example, the method could be performed using a medical device which does not require a magnetic assembly including a magnetic coupler (claims 1-6) a first and second magnetic sensor and optical fiber comprised of a plurality of fiber cores (claims 19-20). Additionally, the medical devices of Invention I could be used to practice a materially different such as processes which do no more than track the device without transforming the shape of the optical sensor from a second reference frame to a first reference frame and displaying the position and shape of the medical device with respect to the first reference frame.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of localizing a medical device and/or calibrating an optical sensor can be practiced by a materially different apparatus and the apparatus can be used to practice another materially different process. For example, the method could be performed using a medical device which does not require a magnetic assembly including a magnetic coupler (claims 1-6) a first and second magnetic sensor and optical fiber comprised of a plurality of fiber cores (claims 19-20). Additionally, the medical devices of Invention I could be used to practice a materially different such as processes which do no more than track the device without placing the distal end of the medical device within a magnetic field in a fist position causing a deflection of the optical sensor, recording first magnetic position data and first optical data and storing the recorded data as a first fiducial pair, placing the distal end of the medical device in a second position, wherein the second position causes a deflection of the optical sensor and recording second magnetic position data and second optical data and storing the recorded data as a second fiducial pair and calculating a transformation based on the first and second fiducial pairs to transform optical shape data from the optical reference frame to the magnetic reference frame;

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention III could be practiced by another materially different apparatus such as an apparatus which does not required the particulars of the medical device such that the first localization sensor and optical sensor are rigidly affixed within the distal end of the medical device. Additionally, the method steps are not required to be performed by a computer system.

Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention IV could be practiced by another materially different apparatus such as an apparatus which does not required the particulars of the medical device such that the first localization sensor and optical sensor are rigidly affixed within the distal end of the medical device. Additionally, the method steps are not required to be performed by a computer system. Furthermore, Invention II could be used to practice another materially different process which does not require placing the distal end of the medical device in aa first position within a magnetic field and storing and recording the claimed first and second fiducial pairs and calculating a transformation based on the first and second fiducial pairs. 

Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as localizing a medical device within a patient and subcombination IV has separate utility of calibrating an optical sensor with a magnetization localization sensor.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In other words, Invention I classified in A61B2562/0233, Invention II classified in A61B34/20, Invention III classified in A61B2034/2046, and Invention IV classified in A61B 2560/0238 would require different fields of search due to different classifications (as noted) and search strategies. For example, Invention I would require searching within the classification identified as well as strategy including the particular structural elements and corresponding positions of the medical device such as the magnetic sensor assembly rigidly affixed to an inner surface of the shaft or the first and second magnetic sensors located in the handle and Optical fiber comprised of a plurality of fiber cores which are not specific to Inventions II, III, or IV, Invention II would require searching within the classification identified as well as a strategy including particular structural elements such as the medical device wherein the first localization sensor and the optical sensor are rigidly affixed within the distal end of the medical device and the computer system which are not specific to Inventions III and IV. Additionally Invention II would require a search strategy including configurations of the computer system which are not specific to Inventions I or III. Invention III would require searching within the classification identified as well as a strategy including method steps for localizing a medical device including transforming the shape of the optical sensor from the second reference frame to the first reference frame based on the position of the first localization sensor and stored transformation coefficients, which are not specific to at least Inventions I and IV and finally, Invention IV would require searching within the classification identified as well as a strategy including the method steps for calibrating an optical sensor which are not specific to any of Inventions I, II, or III. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Invention I is elected the application contains claims directed to the following patentably distinct species:
A. the device of figs. 2 and 3 which has a magnetic coupler and first and second magnetic sensors located in a distal end of the catheter (PGPub ([0006] and constructively identified by the examiner as corresponding to claims 1-6)
B. the device of fig. 8 which has first and second magnetic sensors located in a handle at a proximal end of the device (PGPub [0010] and constructively identified by the examiner as corresponding to claims 19-20). 
The species are independent or distinct because species A requires a magnetic sensor assembly comprising a magnetic coupler and first and second magnetic sensors which are located at a distal end of the medical device and species B requires first and second magnetic sensors which are located in a handle at a proximal end of the medical device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Examiner notes that Species A would require a different field of search (e.g. a search including magnetic coupler and first and second magnetic sensors located at a distal end of the medical device which are not specific to species B) than Species B (e.g. a search including first and second magnetic sensors located in a handle which is not specific to species A)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793